           Case 2:20-cv-01795-SU   Document 20   Filed 12/10/20   Page 1 of 9




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw.comcastbiz.net
LAW OFFICE OF ROBERT E. FRANZ, JR.
Sarah R. Henderson      OSB #153474
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
 Attorneys for Defendants Joseph Fiumara, Jr.
 and Terry Rowan


                   IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                               PENDELTON DIVISION



Hermiston Christian Center                         Case No. 2:20-cv-01795-SU
d/b/a Hermiston Christian School,

               Plaintiff,                   Answer to Plaintiff's First
      v.                                    Amended Complaint for
                                            Declaratory and Injunctive
Katherine Brown, in her official            Relief by Defendants Joseph
capacity as Governor of the State of        Fiumara, Jr. and Terry Rowan
Oregon; Colt Gill, in his official
Capacity as Director of the Oregon
Department of Education; Patrick Allen,
In his official capacity as Director
of the Oregon Health Authority;             Demand for Jury Trial
Joseph Fiumara, Jr., in his official
capacity as Director for the Umatilla       REQUEST FOR ATTORNEY FEES
County Public Health Department;
Travis Hampton, in his official capacity
as Superintendent of the Oregon State Police;
Terry Rowan, in his official capacity as
Umatilla County Sheriff,

               Defendants.

Page 1 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU      Document 20    Filed 12/10/20   Page 2 of 9




      COME NOW Defendants Joseph Fiumara, Jr. and Terry Rowan by and
through their attorneys, the Law Office of Robert E. Franz, Jr., and for answer to
Plaintiffs First Amended Complaint on file herein hereby allege as follows:
                                          1.
      These Answering Defendants admit that Joseph Fiumara, Jr. is the Public
Health Director for Umatilla County Public Health Department; and that Terry
Rowan is the elected Sheriff of Umatilla County. Further, these Answering
Defendants agree with the other Defendants that the Court refer to Executive Order
20-29; "Ready Schools, Safe Learners" Version 4.0.0 and previous versions;
"Guidance for Limited In Person Instruction During Comprehensive Distance
Leaming" and previous versions; and "Health and Safety Guidelines for Child
Care and Early Education Operating Under Covid-19" and previous versions, for
an explanation of their contents; and that this case should be assigned to Judge
Mosman, because this case shares common questions of law and fact with Horizon
Christian School et al. v. Brown, No. 3:20-cv-01345-MO (D. Or.). See ECF No.
10.
                                          2.
      FRCP 8(a)(2) provides that a complaint must contain "a short and plain
statement of the claim showing that the pleader is entitled to relief." Plaintiffs
First Amended Complaint fails to do so, and sets forth 36 pages of evidence,
opinions, citations to legal cases, web pages, legal conclusions, false facts, and
pages of irrelevant and fictional facts. Defendants are entitled to a dismissal of
Plaintiffs First Amended Complaint for its failure to comply with FRCP 8(a)(2).
                                          3.
      While the information to properly admit or deny the factual allegations set
forth in the Plaintiffs First Amended Complaint and Exhibits may be available to
the answering Defendants after full discovery, including depositions, Defendants
Page 2 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU      Document 20      Filed 12/10/20   Page 3 of 9




cannot truthfully respond to such allegations without full discovery. Therefore, at
this time, Defendants deny each and every allegation of Plaintiff's First Amended
Complaint except as admitted in Paragraph 1. of this Answer for the reasons that
Plaintiff has failed to comply with FRCP 8 in the pleading of its First Amended
Complaint; and/or for the reasons that the allegations are an improper pleading of
evidence; and/or that the allegations are not true; and/or that the allegations are
improper opinions, citations to legal cases and web pages, and conclusions of law;
and/or for the reason that as of this date, the answering Defendants do not have
sufficient information to form a belief as to the truth or falsity of the allegations;
and therefore, must deny them at this time.
                                   ••••••••••••
      FOR THEIR FIRST, FURTHER AND SEPARATE ANSWER BY WAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                           4.
      At all material times, the conduct of Joseph Fiumara, Jr. and Terry Rowan
did not violate clearly established statutory or constitutional rights which a
reasonable person would have known; and their conduct was objectively
reasonable as measured by reference to clearly established law. Therefore,
Defendants Joseph Fiumara, Jr. and Terry Rowan are entitled to immunity pursuant
to the doctrine of qualified immunity.
                                   ••••••••••••
      FOR THEIR SECOND, FURTHER AND SEPARATE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                           5.
      At all times mentioned in Plaintiff's First Amended Complaint, these
answering Defendants would have made the same decisions regardless of any of
the alleged acts set forth in the Plaintiff's First Amended Complaint relating to any
Page 3 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU      Document 20       Filed 12/10/20   Page 4 of 9




issues concerning the First Amendment and Fourteenth Amendment as the
decisions of Defendants had nothing to do with Plaintiff's status as a religious
school, and Defendants made no distinction between Plaintiff and a public school,
and treated both equally and the same.
                                  ••••••••••••
      FOR THEIR THIRD, FURTHER AND SEPARATE ANSWER BY WAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                           6.
      At all times mentioned in Plaintiff's First Amended Complaint, these
answering Defendants had valid, legitimate, objectively reasonable, and non-
discriminatory public health and safety reasons for all actions taken and possessed
no improper motive or purpose.
                                  ••••••••••••
      FOR THEIR FOURTH, FURTHER AND SEPARATE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          7.
      The decisions referred to in Plaintiff's First Amended Complaint on file
herein were the decisions of an officer of a governing body acting in a judicial or
quasi-judicial capacity, and made in the transaction of municipal corporation
business; therefore, Plaintiff's exclusive remedy for its claims was to file a writ of
review as set forth in ORS 34.010 to ORS 34.102 in the Circuit Court of Umatilla
County, and not otherwise. Because the Plaintiff has failed to file a writ of review
within the appropriate time limits, its claims are now barred, and/or this Court does
not have jurisdiction over the Plaintiff's claims.
                                  ••••••••••••
      FOR THEIR FIFTH, FURTHER AND SEPARA TE ANSWER BYWAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
Page 4 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU      Document 20     Filed 12/10/20   Page 5 of 9




                                           8.
      The Plaintiff lacks standing and/or the legal capacity to assert the claims set
forth in the Plaintiffs First Amended Complaint on file herein; Plaintiff cannot
seek injunctive relief prohibiting enforcement of public health laws against any
entity aside from itself, and Plaintiff lacks the right or guardianship to assert the
claims of others, especially minors, and the claims of adult Parents.
                                   ••••••••••••
      FOR THEIR SIXTH, FURTHER AND SEPARA TE ANSWER BYWAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                           9.
      All of the Plaintiffs claims should be stayed pursuant to the Pullman
Abstention doctrine.
                                   ••••••••••••
      FOR THEIR SEVENTH, FURTHER AND SEP ARATE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          10.
      Some or all of the Claims of the Plaintiff are moot as a result of the version
of Ready Schools, Safe Learners published October 30, 2020.
                                   ••••••••••••
      FOR THEIR EIGHTH, FURTHER AND SEPARATE ANSWER BY WAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          11.
      The Oregon Tort Claims Act and the statutory laws of the State of Oregon
provide Plaintiff with proper due process of law and an adequate remedy for its
claims; therefore, Plaintiff has not been denied due process of law and cannot
maintain an action based upon 42 U.S.C. § 1983.
                                   ••••••••••••
Page 5 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
         Case 2:20-cv-01795-SU     Document 20     Filed 12/10/20   Page 6 of 9




       FOR THEIR NINTH, FURTHER AND SEPARATE ANSWER BY WAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          12.
       These answering Defendants are agents of the State of Oregon; and
therefore, are entitled to immunity under the Eleventh Amendment to the
Constitution of the United States, which means this suit is barred as against the
moving Defendants and this Court lacks subject matter jurisdiction over the claims
of the Plaintiff.
                                   ••••••••••••
       FOR THEIR TENTH, FURTHER AND SEPARA TE ANSWER BYWAY
OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          13.
       Defendants are entitled to sovereign immunity which means this suit is
barred as against the moving Defendants and this Court lacks subject matter
jurisdiction.
                                   ••••••••••••
       FOR THEIR ELEVENTH, FURTHER AND SEPARA TE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                          14.
       To the extent Plaintiff suffered damages at all, Plaintiff failed to take
reasonable steps to mitigate its damages, and/or unreasonably enhanced its
damages.
                                   ••••••••••••
       FOR THEIR TWELFTH, FURTHER AND SEP ARATE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:




Page 6 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU     Document 20     Filed 12/10/20   Page 7 of 9




                                         15.
      Plaintiff is barred from seeking the relief set forth in its First Amended
Complaint and this Court is precluded from granting such relief because of the
Younger Abstention Doctrine.
                                  ••••••••••••
      FOR THEIR THIRTEENTH, FURTHER AND SEPARATE ANSWER BY
WAY OF AFFIRMATIVE DEFENSE, These Answering Defendants allege:
                                         16.
      These Answering Defendants fully incorporate herein as though fully set
forth herein each and every affirmative defenses set forth in the "State Defendants'
Answer and Defenses" filed with this Court on December 10, 2020.
                                  ••••••••••••
      WHEREFORE, having fully answered Plaintiffs First Amended
Complaint, Defendants Joseph Fiumara, Jr. and Terry Rowan pray that Plaintiffs
First Amended Complaint be dismissed with prejudice, and that they have
judgment in their favor, and against Plaintiff, for their costs and disbursements
incurred herein, together with reasonable attorney fees to be fixed by the Court
pursuant to 42 U.S.C. § 1983.

      DATED: Thursday, December 10, 2020.

                                 Respectfully submitted,

                          By:    Isl Robert E. Franz, Jr.
                                 LAW OFFICE OF ROBERT E. FRANZ, JR.
                                 Robert E. Franz, Jr.
                                 OSB #730915
                                 (541) 741-8220
                                 Attorneys for Defendants
                                 Joseph Fiumara, Jr. and Terry Rowan

II
Page 7 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU   Document 20    Filed 12/10/20   Page 8 of 9




Jury Trial Demand
Defendants Joseph Fiumara, Jr. and Terry Rowan
hereby demand trial by jury pursuant to FRCP 38(b).


/s/ Robert E. Franz, Jr.
Robert E. Franz, Jr.     OSB #730915
Attorney for Defendants
Joseph Fiumara, Jr. and Terry Rowan




Page 8 - Answer to Plaintiff's First Amended Complaint by Defendants
         Joseph Fiumara, Jr. and Terry Rowan
        Case 2:20-cv-01795-SU     Document 20      Filed 12/10/20   Page 9 of 9



                         CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing ANSWER TO PLAINTIFF'S
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF BY DEFENDANTS JOSEPH FIUMARA, JR. AND TERRY ROWAN
on Plaintiff and Co-Defendants on December 10, 2020, by notice of electronic
filing using the CM/ECF System:

      Kristen Waggoner
      Ryan J. Tucker
      Alliance Defending Freedom
      15100 N. 90th Street
      Scottsdale, AZ 85260
       Attorney for Plaintiff Hermiston Christian Center

      David A. Cortman
      Alliance Defending Freedom
      1000 Hurricane Shoals Road, NE
      Suite D-1100
      Lawrenceville, GA 30043
       Pro Hae Vice Attorney for Plaintiff Hermiston Christian Center

      Marc Abrams
      Brian Simmonds Marshall
      Oregon Department of Justice
      100 SW Market Street
      Portland, OR 97201
       Attorneys for Governor Katherine Brown,
       Colt Gill, Patrick Allen, and Travis Hampton



                        Isl Robert E. Franz, Jr.
                        LAW OFFICE OF ROBERT E. FRANZ, JR.
                        Robert E. Franz, Jr.     OSB #730915
                        P.O. Box 62
                        Springfield, Oregon 97477
                        E-Mail: rfranz@franzlaw.comcastbiz.net
                        Telephone: (541) 741-8220
                         Of Attorneys for Defendants
                         Joseph Fiumara, Jr., and Terry Rowan
